Citation Nr: 1727361	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-16 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1971 to November 1974.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 RO decision that denied service connection for a heart condition and for schizophrenia and anxiety disorder not otherwise specified (NOS).

The evidence shows that the Veteran has been diagnosed with various psychiatric disorders, including schizophrenia and anxiety disorder, among others. His claim therefore encompasses all of these diagnoses. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The preponderance of the competent and credible evidence indicates that the Veteran's current psychiatric disorder began years after his active military service and was not caused by any incident of service. The most probative evidence indicates that the current psychiatric disorder is not related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant with his claim. VA's duty to notify was satisfied by a letter dated in November 2010. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has submitted written statements in support of his claim. VA has obtained service treatment records (STRs), service personnel records, VA and private medical records, and assisted the Veteran in obtaining evidence. All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

As discussed below, there is no competent evidence suggesting that the Veteran's current psychiatric disorders may be associated with service.  He has not provided any information concerning the existence of medical evidence that could support his claim, and has not contended that he had continuous psychiatric symptoms since service. Accordingly, in the absence of competent evidence of a current disability that may possibly be related to service, a VA medical examination is not warranted at this time. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam); Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination.) 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.
Service Connection

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service. 38 C.F.R. § 3.303(d). 

Governing law and regulation provide that direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the Veteran's willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. § 105; 38 C.F.R. § 3.301.

Certain diseases like psychoses are considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service. This presumption, however, is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). The term "psychosis" includes any of the following disorders listed in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5): brief psychotic disorder, delusional disorder, psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, and substance/medication-induced psychotic disorder. 38 C.F.R. §  3.384 (2016); see also 38 C.F.R. § 4.125.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability. Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation). See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a). See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A review of the evidence reflects that the Veteran has been diagnosed with a current psychiatric disorder (variously diagnosed as schizophrenia, anxiety disorder NOS, and rule out obsessive-compulsive disorder (OCD)). Consequently, the determinative issue is whether or not this disability is attributable to his military service. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

Service treatment records are entirely negative for a psychiatric disorder, and are also entirely negative for a head injury. In an October 1974 report of medical history, the Veteran denied a history of depression or excessive worry, nervous trouble of any sort, and denied having a head injury.

VA medical records reflect that in March 2001, the Veteran was seen in the homeless program. He denied a history of psychiatric problems. A March 2005 VA psychiatric assessment reflects that the Veteran complained of depression, and said he felt this way on and off for years. He also reported hearing voices. The diagnostic impression was dysthymia and chronic major depression. On psychosocial assessment one week later in March 2005, he reported that he had psychiatric symptoms for the past five to six years, and had no memory of past problems. The diagnostic impression was schizoaffective disorder. A June 2005 psychiatry note reflects that the Veteran had no prior psychiatric treatment. A treatment summary upon discharge indicated that he had auditory hallucinations and delusions since age 30, that were previously untreated. After an evaluation, he was diagnosed with schizophrenia, anxiety disorder NOS, rule out OCD. 

In an April 2005 Veteran's Application for Compensation and/or Pension (VA Form 21-526), the Veteran claimed entitlement to non-service-connected VA disability pension. He said his schizophrenia began in October 2001. He did not contend that this condition began in service.

In a May 2005 rating decision, the RO granted entitlement to non-service-connected VA disability pension, based primarily on the Veteran's schizophrenia with anxiety disorder.

VA medical records dated from 2006 to 2012 reflect treatment for substance abuse and schizophrenia. A February 2006 history and physical reflects that the Veteran reported that he had been using cocaine for the past 20 years. It was noted that he had no combat experience. In June 2006, a psychiatry medication management note reflects a diagnosis of paranoid schizophrenia and cocaine abuse. In September 2010 he was diagnosed with cocaine dependence, opioid dependence, and rule out substance-induced psychosis versus schizophrenia. The psychiatrist noted that the Veteran had a late-life diagnosis of schizophrenia, and that it was difficult to ascertain if his symptoms were present in the absence of substances. In March 2012, he was diagnosed with cocaine dependence and schizophrenia.

In his October 2010 claim, the Veteran asked VA to change his non-service-connected schizophrenia to service-connected schizophrenia.

In his July 2011 notice of disagreement, the Veteran stated that in 1972, while stationed in Italy on the USS Cascade, he fainted while descending the gangway, and fell and hit his head on an iron railing. He stated that he was in a coma for three days, and contended that his current psychiatric disorder was caused by this injury. He reiterated his assertions in his VA Form 9 (substantive appeal). Based on a review of the service treatment records, which do not support his assertion of a head injury and coma, and which also include his 1974 denial of a history of head injury, as well as the other evidence of record, the Board does not find this assertion to be credible.

The Veteran did not claim that he had a head injury in service until filing his current VA disability compensation claim. His statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous histories, including during service, and his previous statements made for treatment purposes. See Pond v. West, 12 Vet. App. 341 (1999).  

In a September 2016 written statement, the Veteran's representative reiterated the Veteran's contentions, and stated that service treatment records dated August 2, 1972 indicated that while playing basketball, the Veteran ran into the end of a steel beam which required sutures. The representative stated that the Veteran was initially diagnosed with a mental condition in March 2005. In a June 2017 written brief, the representative reiterated these contentions.

The Board notes that a review of the Veteran's service treatment records reflects that on August 1-2, 1972, the Veteran was treated for a laceration of the right shin, incurred when he was playing basketball and ran into the end of a steel beam. The next day, it was noted that his knee was swollen after the injury. Contrary to the representative's assertions, these service treatment records are negative for any head injury.

Based on a thorough review of the evidence of record, the Board finds that service connection for an acquired psychiatric condition is not warranted. Although the Veteran has been diagnosed with a psychiatric disorder and cocaine dependence, the preponderance of the competent and credible evidence does not demonstrate that any current psychiatric disorder was incurred in or is otherwise related to service or a service-connected disability. There is no indication of any diagnosis or treatment for a psychiatric condition in service.

The evidence of record does not show complaints or treatment for a psychiatric disorder until many years after service. The Veteran has never contended that he had continuous psychiatric symptomatology since active service, and he denied psychiatric symptoms on his separation report of medical history in October 1974.

While the Veteran believes that his current psychiatric disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). In this regard, the diagnosis and etiology of a psychiatric disability are matters not capable of lay observation, and require medical expertise to determine. Moreover, whether the symptoms the Veteran claims to have experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). Thus, the Veteran's own opinion regarding the etiology of his current psychiatric disorder is not competent medical evidence. 

There is no competent evidence of record linking any current psychiatric disorder with service, and the weight of the evidence, including the Veteran's own statements made to medical providers during treatment, shows that the disorders manifested several years after service.

The Board also finds that there is no competent and credible evidence of record showing that a psychosis was manifested in the first post-service year.

In sum, an acquired psychiatric disability was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's current psychiatric disability is related to service or a service-connected disability. Finally, concerning substance abuse and the diagnosis of cocaine dependence, disabilities resulting from a person's own misconduct, including abuse of alcohol or drugs, are not disabilities for which compensation is payable, and it is not shown to be a symptom of a service-connected disability. See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1 (m), 3.301(d) (2016); Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).

The preponderance of the evidence is against a grant of service connection for an acquired psychiatric disorder, and no competent and credible medical nexus has been established to relate his currently diagnosed psychiatric disorders to his active duty service. As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for an acquired psychiatric disorder is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim of service connection for a heart disorder. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Governing law provides that a Veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability (1) existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); VAOPGCPREC 3-2003. Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304 (b). 

The Veteran's service treatment records reflect that relevant findings were noted on the report of medical examination on enlistment in October 1971, which noted that a chest X-ray study showed a large pulmonary artery but no vascular changes in the lungs. The heart was not otherwise enlarged. It was noted that he had a loud systolic pulmonic murmur and transmitted pulmonary artery pulse. The heart and vascular system were found to be clinically normal. He was found qualified for service based on clinical findings. Subsequent service treatment records reflect that the Veteran was evaluated for complaints of chest pain in January 1973, and electrocardiograms (ECGs) were performed in January 1973 and January 1974.

VA medical records reflect that in February 2012, an ECG was performed and the findings were borderline. The Veteran has stated that he has current heart "flutters." See notice of disagreement. The Board finds that a VA examination and medical nexus opinion is needed concerning this claim, with a review of the claims file and medical evidence and an adequate supporting rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); McClendon v. Nicholson, 20 Vet. App. 79, 83   (2006), citing 38 U.S.C.A. § 5103A (d)(2) and 38 C.F.R. § 3.159 (c)(4). The examiner should be asked to opine as to whether any current heart disorder was incurred in or aggravated by service.

Moreover, it appears that there are outstanding VA medical records. The Veteran has stated that during service, he was treated for a cardiac condition at a VA facility in Staten Island, New York during the period from 1973-74. See notice of disagreement. Such records are not on file, and the Agency of Original Jurisdiction (AOJ) should attempt to obtain them. 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(3) (2016); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). Ongoing relevant medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any available VA treatment records from a VA facility in Staten Island, New York dated from January 1973 through November 1974, related to treatment of a heart condition, and associate them with the claims file.

2. Obtain updated relevant VA medical records of treatment or evaluation of a heart condition dated since March 2012, and associate them with the claims file.

3. Upon receipt of all additional records, schedule the Veteran for a VA medical examination of the heart to determine the current nature and etiology of any cardiac disorder found to be present; and, if so, whether such disability existed prior to the Veteran's active service and was permanently aggravated by the Veteran's military service, or is otherwise related to service. The claims file must be made available to and reviewed by the examiner.

The examiner is advised that relevant abnormalities were noted on the October 1971 enlistment examination at the time of the Veteran's entry into service, specifically, 
a large pulmonary artery, a loud systolic pulmonic murmur and transmitted pulmonary artery pulse.

The VA examiner should specifically respond to the following questions:

(a) Please identify with specificity any evidence that supports a finding that any current cardiac disorder clearly and unmistakably (it is medically undebatable) preexisted the Veteran's entry into service. The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known developmental characteristics of any diagnosed cardiac disorder. 

If the answer to (a) is yes, then the examiner should provide an opinion regarding:

(b) Whether any preexisting cardiac disorder was clearly and unmistakably (it is medically undebatable) not permanently aggravated by the Veteran's active service (i.e., worsened in service to a permanent degree beyond that which would be due to the natural progression of the disorder).

(c) Then, determine whether the cardiac condition is a congenital or developmental defect OR a congenital or developmental disease. If it is determined that it is a congenital or development defect that preexisted service, determine whether there was additional superimposed pathology in service.

(d) If the examiner does not find clear and unmistakable evidence that any currently diagnosed cardiac disorder preexisted service and was not aggravated in service, the examiner MUST provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current cardiac disorder that is etiologically related to an in-service injury, disease, or event.

The examiner must discuss the medical rationale of the opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible or feasible.

4. Then readjudicate this claim in light of the additional evidence. If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


